DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17812870 filed on July 15th, 2022 in which claims 1-8 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 07/15/2022 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Saito et al. (US Pub. Nº 2014/0103604).

9.	Regarding independent claim 1: Saito et al. disclosed a medium aligning apparatus comprising: 
 	a load tray on which a medium discharged by a discharge member that discharges a medium is loaded ([0090], line 2; also see Fig. 6A, reference 19; also see Fig. 3A, reference 19); 
 	a rear end aligning surface that performs aligning of a plurality of the mediums loaded on the load tray by positioning rear ends of the mediums, the rear ends being upstream ends of the mediums in a direction in which the mediums are discharged with the discharge member ([0095], lines 1-2; also see Fig. 6A, reference 24 is a rear end aligning surface that aligns the stack of sheets); and 
 	a wall surface ([0087], line 6; also see Fig. 6A, reference 16) in a discharge tray that receives the medium discharged from the load tray, wherein the rear ends of the mediums come in contact with the wall surface ([0087], lines 1-3; also see Fig. 6A, reference 15), wherein 
 	the wall surface and the rear end aligning surface are parallel to each other (Fig. 6A, the wall surface 16 and the rear end aligning surface 19 are parallel to each other).

10.	Regarding claim 2: Saito et al. disclosed the medium aligning apparatus according to claim 1, wherein a load surface of the load tray and a support surface of the discharge tray that supports the medium are inclined upwards towards a downstream side in the discharge direction (Fig. 6A, the load surface 19 and the support surface of the discharge tray 15 are inclined upwards towards a downstream side in the discharge direction).

11.	Regarding claim 3: Saito et al. disclosed the medium aligning apparatus according to claim 1, wherein when, at least, a process is not to be performed on the mediums loaded on the load tray, the rear ends of the mediums are aligned using the rear end aligning surface (See Fig. 6A through 6C, the rear ends of the stack of sheets are aligned using the rear end aligning surface 24 and then the stack of sheets is transferred to the discharge tray 15, when no process (such as stapling) is performed on the stack of sheets).

12.	Regarding claim 4: Saito et al. disclosed the medium aligning apparatus according to claim 1, wherein the plurality of the mediums aligned using the rear end aligning surface are discharged to the discharge tray with the rear ends of the mediums having been aligned using the rear end aligning surface (See Figs. 6A through 6C).

13.	Regarding claim 5: Saito et al. disclosed the medium aligning apparatus according to claim 4, wherein the plurality of mediums are discharged without changing an alignment performed by the rear end aligning surface (See Figs. 6A through 6C).

14.	Regarding claim 8: Saito et al. disclosed the medium aligning apparatus according to claim 1, wherein the load surface of the load tray and a support surface of the discharge tray that supports a medium are parallel to each other (Fig. 6A, the load surface 19 of the load tray and a support surface 15 of the discharge tray that supports a medium are parallel to each other).

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Pub. Nº 2014/0103604), in view of Namba et al. (US Pat. Nº 7,758,034).

18.	Regarding claim 6: Saito et al. disclosed the medium aligning apparatuses according to claim 1, comprising a processing portion that is, with respect to the load tray, positioned upstream in a direction in which the medium is discharged by the discharge member (Fig. 17A, reference 23), the processing portion performing a process on the medium loaded on the load tray ([0099], line 1).
 	Saito et al. are silent about a medium processing apparatus comprising: medium aligning apparatuses according to claim 1, wherein the medium aligning apparatuses are disposed on both sides of a center position of the medium processing apparatus in a width direction that is a direction intersecting a discharge direction of a medium.
 	Namba et al. disclosed a medium processing apparatus (Fig. 3, reference 1) comprising: medium aligning apparatuses, wherein the medium aligning apparatuses are disposed on both sides of a center position of the medium processing apparatus in a width direction that is a direction intersecting a discharge direction of a medium (Fig. 3, the two medium aligning apparatuses on both sides of the medium processing apparatus 8 (stapler)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Namba et al. with those of Saito et al. by incorporating the medium aligning apparatus of Sato et al. inside the medium processing apparatus of Namba et al. in order to improve the neatness and alignment property of the stack of sheets as disclosed by Saito et al. in paragraphs [0002] and [0225].

19.	Regarding claim 7: The combination of Saito et al. and Namba et al. disclosed a recording system comprising: a recording unit that includes a recording member that performs recording on a medium (Namba et al. Col. 12, lines 38-44); and a medium processing apparatus according to claim 6 (see the rejection of claim 6), wherein the medium processing apparatus performs a process on a recorded medium recorded in the recording unit (Namba et al. Col. 1, lines 7-10 and Col. 12, lines 38-44).

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
21.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853